NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2448-19T3

BOROUGH OF BRIELLE,

           Plaintiff-Respondent,

v.

836 RIVERVIEW DRIVE, LLC
and RON DANA, individually,

     Defendants-Appellants.
___________________________

                   Argued telephonically July 13, 2020 –
                   Decided August 21, 2020

                   Before Judges Suter and Natali.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Monmouth County, Docket No.
                   C-000146-19.

                   Nicole B. Dory argued the cause for appellants
                   (Connell Foley LLP, attorneys; Kevin J. Coakley, of
                   counsel; Nicole B. Dory, of counsel and on the briefs,
                   Michael J. Affrunti on the briefs).

                   Ben A. Montenegro argued the cause for respondent
                   (Montenegro, Thompson, Montenegro & Genz, PC,
                   attorneys; Ryan M. Amberger, on the brief).
PER CURIAM

      The parties have advised the court this matter has been amicably resolved

and have stipulated to the dismissal of this appeal. Accordingly, the appeal is

dismissed with prejudice and without costs.




                                                                       A-2448-19T3
                                      2